                                      1    Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                      2    Derek K. Ulmer (SBN: 318255)
                                      3    dulmer@bohmlaw.com
                                           BOHM LAW GROUP, INC.
                                      4    4600 Northgate Boulevard, Suite 210
                                           Sacramento, California 95834
                                      5    Telephone: 916.927.5574
                                      6    Facsimile: 916.927.2046

                                      7    Justin L. Ward (SBN: 225363)
                                           THE WARD FIRM
                                      8    thewardfirmca@gmail.com
                                      9    2121 Natomas Crossing Dr., Ste 200-389
                                           Sacramento, California 95834
                                      10   Telephone: 916.443.2474
                                           Facsimile: 916.209.8628
                                      11
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   Attorneys for Plaintiff,
   SACRAMENTO, CALIFORNIA 95834




                                           UBALDO FLORES
                                      13
       BOHM LAW GROUP, INC.




                                      14                                 UNITED STATES DISTRICT COURT
                                      15                              NORTHERN DISTRICT OF CALIFORNIA
                                      16   UBALDO FLORES,                                  Case No: 5:17-cv-06680-EJD
                                      17
                                                    Plaintiff,                             NOTICE OF SETTLEMENT AND
                                      18                                                   [PROPOSED] ORDER
                                                    v.                                      MODIFIED
                                      19
                                           ALLIANCE RESIDENTIAL, LLC; and
                                      20
                                           DOES 1 through 50, inclusive,
                                      21                                                   Action Filed: October 19, 2017
                                                    Defendants.
                                      22
                                      23
                                      24
                                           TO THE CLERK OF THE COURT, ANY INTERESTED PARTIES, AND THEIR
                                      25
                                           ATTORNEYS OF RECORD:
                                      26
                                                   Plaintiff UBALDO FLORES (“Plaintiff”), by and through counsel of record, hereby
                                      27
                                           notifies the Court that Plaintiff and Defendant ALLIANCE RESIDENTIAL, LLC have reached
                                      28
                                                                                       1
                                           Notice of Settlement and [Proposed] Order                               Lawrance A. Bohm, Esq.
                                           Flores v. Alliance Residential, LLC                                        Justin L. Ward, Esq.
                                           Case No.: 5:17-CV-06680-EJD                                               Derek K. Ulmer, Esq.
                                      1    a settlement in the above-entitled matter. Plaintiff requests that the Court vacate all pending
                                      2    deadlines, due dates, and hearings, and retain jurisdiction over this case until Defendant can fully
                                      3    perform its duties as required under the settlement agreement. It is estimated that Defendant will
                                      4    fully perform its duties within thirty (30) days of receiving Plaintiff’s executed settlement
                                      5    agreement. Upon Defendant’s completion of its duties, and no later than two weeks after said
                                      6    completion, Plaintiff will file with this Court a joint stipulation and request for order of dismissal
                                      7    with prejudice to be signed by counsel for all parties.
                                      8
                                      9    Date: April 10, 2019                                   By:    /s/ Justin L. Ward, Esq.
                                                                                                        LAWRANCE A. BOHM, ESQ.
                                      10
                                                                                                        JUSTIN L. WARD, ESQ.
                                      11                                                                DEREK K. ULMER, ESQ.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12                                                                Attorneys for Plaintiff,
   SACRAMENTO, CALIFORNIA 95834




                                                                                                        UBALDO FLORES
                                      13
       BOHM LAW GROUP, INC.




                                      14
                                      15                                                 ORDER
                                      16           Pursuant to the foregoing Notice, and good cause appearing, all dates and hearings are
                                      17   hereby vacated and the Court will retain jurisdiction over this matter for forty-five (45) days to
                                      18   allow Defendant to fulfill its duties under the settlement agreement. IT IS SO ORDERED.
                                      19          It is further ORDERED that an Order to Show Cause Re Settlement hearing
                                            is set for June 6, 2019 at 10am.             Response to Order to Show Cause OR Dismissal
                                      20
                                            shall be due by May 28, 2019.
                                      21   Dated: __________________
                                                    4/10/2019                                             ___________________________
                                      22                                                                  HON. EDWARD J. DAVILA
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                             2
                                           Notice of Settlement and [Proposed] Order                                      Lawrance A. Bohm, Esq.
                                           Flores v. Alliance Residential, LLC                                               Justin L. Ward, Esq.
                                           Case No.: 5:17-CV-06680-EJD                                                      Derek K. Ulmer, Esq.
